Citation Nr: 0921362	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for squamous and basal cell 
carcinomas of the skin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to 
December 1945, to include service on Iwo Jima, and from 
September 1950 to May 1951, to include service at the Chosin 
Reservoir.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence of a nexus between post 
service diagnoses of squamous and basal cell carcinomas and 
service, no competent evidence linking either carcinoma to a 
service connected disorder, and neither carcinoma was 
compensably disabling within one year following the Veteran's 
discharge from active duty.


CONCLUSION OF LAW

Squamous and basal cell carcinomas were not incurred in or 
aggravated by service, neither was caused nor aggravated by a 
service connected disorder, and neither may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain.  VA did fail 
to fully comply with the provisions of 38 U.S.C.A. § 5103 
prior to the rating decision in question for the claims on 
appeal.  Specifically, VA did not inform the Veteran of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that such notice was provided in a 
March 2006 letter, and the claim was subsequently adjudicated 
in a June 2006 statement of the case.  Hence, the Board finds 
that the notice provided rebuts any suggestion that the 
appellant was prejudiced by VA's actions.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  VA obtained private medical records identified by 
the Veteran.  The Veteran himself submitted private medical 
records as well.  VA also provided the Veteran with 
examinations and obtained a medical opinion.  

In January 2007, the Veteran submitted additional medical 
evidence directly to the Board without a waiver of initial 
consideration of that evidence by the RO.  The Veteran's 
representative has been silent as to any waiver.  
Nevertheless, the Board finds that the claim need not be 
remanded to the RO for it to consider the newly-submitted 
evidence.  The issue of record involves whether squamous cell 
and basal cell carcinomas are attributable to service.  The 
additional records submitted by the Veteran do not address 
whether there is a nexus between the post service skin 
cancers and service.  Rather, they show that the Veteran had 
a lesion on his ankle that was removed and pathology showed 
that it was porokeratosis, as opposed to skin cancer.  
Therefore, the Board concludes that such records are not 
pertinent to the issue in this case.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

Analysis

The Veteran alleges that he has developed squamous and basal 
cell carcinomas as a result of the cold injuries sustained 
while serving in Korea.  The Veteran is service connected for 
residuals of bilateral lower extremity cold injuries.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
submission, service treatment records, VA medical records, 
and private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as cancer, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for squamous 
and basal cell carcinomas.  Specifically, the preponderance 
of the competent and probative evidence is against finding 
that either squamous cell or basal cell carcinoma is 
attributable to the cold injuries the Veteran sustained in 
service.  There is no issue as to whether the Veteran 
sustained cold injuries to his feet while serving in Korea.  
That has been established, and service connection for 
residuals lower extremity cold injuries has been awarded.  
Thus, in-service injuries are conceded.  

The Veteran has not alleged, and the evidence does not show, 
that skin cancer was manifested in-service, or to a 
compensable degree within one year following the Veteran's 
discharge from active duty.  The first time skin cancer is 
shown is in 2003-52 years following his discharge from 
service.  This length of time is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The Veteran has submitted an article that indicates that 
"too much cold" can cause skin cancer.  The article is 
entitled, "Korean veterans reveal cold truth about skin 
cancer."  The article indicates that "Skin cancer in 
chronic scars" is a common problem that results from an 
acute cold injury.  

While this literature tends to support the Veteran's claim, 
it is outweighed by a July 2006 VA medical opinion.  The July 
2006 VA examiner had an opportunity to review the claims file 
and examine the Veteran.  He reviewed up-to-date medical 
references and found no reference to an etiological 
relationship between cold exposure and later development of 
skin cancer.  He consulted a dermatologist and was told that 
there is no known connection between cold exposure and skin 
cancer development.  The examiner concluded that it was far 
more likely that the Veteran's skin cancers were caused by 
his lifetime of sun exposure, which he noted was the case 
with most skin cancers.  The examiner also concluded that 
there was significantly less than a 50 percent chance that 
the skin cancers were the result of his cold exposure in 
service.  There is no competent evidence to refute this 
medical opinion.  The article the Veteran submitted is a 
general article and is outweighed by the medical opinion that 
is specific to this Veteran.  Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).

Finally, there is no competent evidence showing that the 
Veteran's service connected lower extremity cold injury 
residuals caused or aggravated either cancer.  Indeed, it is 
observed that the Veteran has not developed any cancer on his 
lower extremities.  

The Board expresses its appreciation for the Veteran's 
honorable service as a combat Marine Veteran of both Iwo Jima 
and the "Frozen Chosin."  Nonetheless, in light of the 
evidence preponderating against the claim of entitlement to 
service connection for squamous and basal cell carcinomas, 
and the absence of any competent evidence supporting the 
claim, the benefit of the doubt doctrine is not applicable, 
and service connection cannot be granted.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim is denied.



ORDER

Entitlement to service connection for squamous and basal cell 
carcinomas of the skin is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


